                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

 UNITED      STATES    OF
                        AMERICA )            No. 19 CR 226
                                )
             v.                 )            Judge Virginia M. Kendall
                                )
 ROBERT M. KOWALSKI,            )
 JAN R. KOWALSKI,               )
 ROSALLIE C. CORVITE,           )
 JANE V. IRIONDO,               )
        fka JANE V. TRAN,       )
 ALICIA MANDUJANO, and          )
 CATHY M. TORRES                )


  MOTION FOR ENTRY OF UNOPPOSED SUPERSEDING PROTECTIVE
               ORDER GOVERNING DISCOVERY

      The United States, by and through JOHN R. LAUSCH, JR., United States

Attorney for the Northern District of Illinois, respectfully submits for the Court’s

consideration the accompanying Unopposed Superseding Protective Order Governing

Discovery.

      Counsel for each of the defendants have represented that they have no

objection to the entry of the Unopposed Superseding Protective Order Governing

Discovery.




                                         1
            WHEREFORE, the government respectfully requests that the Court

enter the Unopposed Superseding Protective Order Governing Discovery.

                                           Respectfully submitted,

                                           JOHN R. LAUSCH, JR.
                                           United States Attorney

                                       By: /s/ Brian P. Netols
                                           BRIAN P. NETOLS
                                           Assistant United States Attorney
                                           219 South Dearborn Street
                                           Chicago, Illinois 60604
                                           (312) 353-4128




                                       2
